Citation Nr: 1500849	
Decision Date: 01/08/15    Archive Date: 01/13/15

DOCKET NO.  12-03 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for multiple sclerosis (MS).


REPRESENTATION

Veteran represented by:	Michael A. Rake, Attorney


ATTORNEY FOR THE BOARD

J. Acosta, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1966 to October 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a September 2010 rating decision of the Cleveland, Ohio Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Board notes that the Veteran's attorney requested an extension which was received in September 2014.  The Board had granted the Veteran's attorney extension for 60 days, however, no additional evidence or arguments were submitted, and the Board has since continued with the review of the Veteran's file.

REMAND

Regrettably, a remand is necessary for further evidentiary development of the Veteran's appeals for entitlement to service connection for MS.  The Veteran was not provided a VA examination for this appeal, and the Board finds that such an examination are warranted.

The United States Court of Appeals for Veterans Claims (Court) has held that a medical examination or medical opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim but (1) contains competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of a disability; (2) establishes that the Veteran suffered an event, injury, or disease in service; and (3) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service. The third element could be satisfied by competent evidence showing post-service treatment for a condition or other possible association with military service.  38 C.F.R. § 3.159(c)(4).  The threshold for establishing the third element is low as there need only be evidence that "indicates" that there "may" be a nexus between the current disability and military service.  McClendon v. Nicholson, 20 Vet. App. 79 (2006).

As applied to the facts of this case, the Veteran was diagnosed as provided in an April 2010 letter from K. P. D.O. FACN.  The Veteran has stated, as reported in an April 2012 VA treatment note, that he "experienced intermittent blurred vision, intermittent diplopia, and numbness and tingling of both hands and feet in the mid-1960s."  The Veteran's service treatment records (STRs) also provide evidence that he suffered from blurred vision in November 1966 and in July 1967.  There is also evidence of a swelling ankle in February, April, May, and June 1967.  On the Veteran's separation from service he noted in his "Report of Medical History" that he had "frequent or severe headaches."  In this same report, a Department of Defense (DoD) clinician noted "occasional headaches" without explanation.  

Insofar that the record indicates that there may be nexus between the Veteran's current disability and his military service, the above mentioned April 2012 VA treatment note contains clinical history from a VA neurologist who noted that the Veteran's MS symptoms had a gradual onset and have gradually progressed.  This VA neurologist appears to accept the Veteran's statement about the onset of his symptoms which implies plausibility of a continuity of symptomatology.  Moreover, in this VA treatment note the VA neurologist continues and reports that the Veteran was see in 1976 for "numbness of the left and left leg which occurred after lifting heavy objects).  These symptoms were attributed to cervical spine disease and he subsequently underwent a C5-6 fusion, without benefit."  Thus, the Board finds that the Veteran should be afforded a VA examination to determine if the Veteran's reports of symptoms he suffered in service and documented symptomology found in his STRs can be attributed to his current diagnosis of MS, i.e. if his MS is related to service or to some other cause.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated him for his MS.  The Veteran should be requested to sign any necessary authorization for release of medical records to VA, and appropriate steps should be made to obtain any identified records. 

If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  If the records are unavailable, notify the Veteran in accordance with 38 C.F.R. § 3.159(e)

2.  Schedule the Veteran for an appropriate VA examination with an appropriate VA examiner to determine the etiology of the Veteran's MS and whether symptoms of the disease manifested in service.  The claims folder (including a copy of this remand) must be provided to and reviewed by the examiner as part of the examination.  A notation to the effect that this review has taken place should be made in the evaluation report.  All studies, tests, and evaluations should be performed as deemed necessary by the examiner, and the results of any testing must be included in the examination report.

After considering the pertinent information in the record in its entirety, the VA examiner is asked to opine as to whether it is at least as likely as not (50 percent probability or greater) that the symptoms the Veteran suffered in service are related to his current diagnosis of MS.

In providing an opinion, the examiner should comment on an April 2012 VA treatment note that he has "experienced intermittent blurred vision, intermittent diplopia, and numbness and tingling of both hands and feet in the mid-1960s, that he had blurred vision in November 1966 and in July 1967; swelling of the ankle in February, April, May, and June 1967, that in his Report of Medical History" he reported "frequent or severe headaches," and that a VA neurologist in a April 2012 VA treatment note reported that the Veteran's MS symptoms had a gradual onset and have gradually progressed.

For any negative opinion, the examiner must identify the medical reasons as to why the evidence does not provide sufficient proof of a relationship between the Veteran's current identified disabilities and his period of military service.

If the examiner determines that an opinion cannot be provided without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted regarding the etiology of any diagnosed disorder or whether additional testing or information could be obtained that would lead to a conclusive opinion.  The agency of original jurisdiction (AOJ) should ensure that any additional evidentiary development suggested by the examiner is undertaken so that a definite opinion can be obtained.  

3.  Ensure that the examination report complies with this remand and the questions presented in this request.  If the report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.  

4.  After completing the requested actions and any additional notification and/or development deemed warranted, readjudicate the issue of entitlement to service connection for MS.  If the benefit sought on appeal is not granted, the Veteran and his representative must be furnished a supplemental statement of the case and afforded the appropriate time period for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).    






_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



